Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely to the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added limitation is taught by Simon in combination with Kitahara, Yang, Kim and Pugel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent Pub. No. 2016/0192033 A1 to Kitahara et al (“Kitahara”), U.S. Patent Pub. No. 2018/0026733 A1 to Yang et al (“Yang”), U.S. 2014/0118112 A1 to Pugel et al. (“Pugel”), and further in view of  Simon, US 20160286488 A1, hereinafter Simon.
 As to claim 1, Kitahara teaches a method for signaling whether a message is directly integrated into a video component forming a service (Fig. 1, ¶0047), the method comprising: and signaling values for one or more syntax elements included in the instance of the notification fragment indicating whether a message is directly integrated into a video component for a particular service (Fig. 8, ¶0050, ¶0074, ¶0094-0095).   Kitahara does not teach signaling a value indicating an instance of a low level notification fragment has a type associated with messages directly integrated into a video component forming a service, a message providing service information for on-screen important text/visual information is directly integrated into a video component for a particular service.  Yang teaches signaling a value indicating an instance of a low level notification fragment has a type associated with messages directly integrated into a video component forming a service (¶0478).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the message of Kitahara with Yang.  The suggestion/motivations would be to indicate the priority of an alert.  Pugel teaches message providing service information for on-screen important text/visual information is directly integrated into a video component for a particular service (¶0049, banner inserted to indicate an alert state or information about the event or condition which caused the alert state).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the message of Kitahara and Yang with Pugel.  The suggestion/motivations would be to receive alert message from a source into a format that is capable of being distributed to users.
Kitahara, Yang and Pugel do not teach wherein the signaled syntax elements include information identifying the type of the instance of the low level notification fragment.  However, Simon teaches, 
As to claim 2, Kitahara, Yang, Pugel and Simon teach the method of claim 1, wherein the one or more syntax elements includes an attribute specifying an identifier of a broadcast stream (Yang, ¶0564).  
As to claim 3, Kitahara, Yang, Pugel and Simon teach the method of claim 2, wherein the one or more syntax elements includes an attribute specifying a unique identifier for a service within the scope of the broadcast stream (Yang, ¶0498).  
As to claim 4, Kitahara, Yang, Pugel and Simon teaches the method of claim 3, wherein the one or more syntax elements includes an attribute specifying a range of services within the scope of the broadcast stream (Yang, ¶0500).  
As to claim 5, Kitahara, Yang, Pugel and Simon teaches the method of claim 2, teaches wherein the one or more syntax elements includes an attribute identifying a duration for which the message is directly integrated into the video component for the particular service (Yang, ¶3210).    
As to claim 7, Kitahara, Yang, Pugel and Simon teaches the method of claim 1, teaches wherein the notification fragment includes a mark-up language fragment (Yang, ¶1242).    
As to claim 8, Kitahara, Yang, Pugel and Simon teaches the method of claim 1, wherein a low level notification fragment includes a fragment included in an Internet Protocol packet (Yang, ¶1231).  
As to claim 9, Kitahara teaches a method for modifying the presentation of a service in response to a notification message (Fig. 1, ¶0047), the method comprising:  modifying the presentation of the service based on the determination of whether a notification message is directly integrated into a media49WO 2017/188293PCT/JP2017/016463 component forming the service (Kitahara, Fig. 8, ¶0050, ¶0074, ¶0094-0095).   Kitahara does not teach receiving an instance of a low level notification fragment having a type associated with messages directly integrated into a video component forming a service; determining that a notification message is directly integrated into a media component forming a service by parsing information from the notification fragment, message providing service information for on-screen important text/visual information is directly integrated into a video component for a particular service.  Yang teaches receiving an instance of a low level notification fragment having a type associated with messages directly integrated into a video component forming a service; determining that a notification message is directly integrated into a media component forming a service by parsing information from the notification fragment (¶0478).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the message of Kitahara with Yang.  The suggestion/motivations would be to indicate the priority of an alert.  Pugel teaches message providing service information for on-screen important text/visual information is directly integrated into a video component for a particular service (¶0049, banner inserted to indicate an alert state or information about the event or condition which caused the alert state).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the message of Kitahara and Yang with Pugel.  The suggestion/motivations would be to receive alert message from a source into a format that is capable of being distributed to users.
Kitahara, Yang and Pugel do not teach low level notification fragment, the information identifying the type of the instance of the low level notification fragment.  Simon teaches low level notification fragment, the information identifying the type of the instance of the low level notification fragment (page5,TABLE 1; ¶0030, ¶0034, and ¶0080, wherein the LLS information includes emergency alert, ¶0046, ¶0074, type of content).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the emergency alert information of Kitahara with the signaled syntax elements include information identifying the type of the instance of the low level notification fragment as taught by Simon for the benefit of providing a suitable way of identifying and describing the content and type of content when decoding the content.
As to claim 10, Kitahara, Yang, Pugel and Simon teaches the method of claim 9, wherein parsing information from the notification fragment includes parsing an attribute specifying an identifier of a broadcast stream (Yang, ¶0564).  
As to claim 11, Kitahara, Yang, Pugel and Simon teaches the method of claim 10, wherein parsing information from the notification fragment includes parsing an attribute specifying a unique identifier for a service within the scope of the broadcast stream (Yang, ¶0498).  
As to claim 12, Kitahara, Yang, Pugel and Simon teaches the method of claim 11, wherein parsing information from the notification fragment includes parsing an attribute specifying a range of services within the scope of the broadcast stream (Yang, ¶0500).  
As to claim 13, Kitahara, Yang, Pugel and Simon teaches the method the method of claim 10, wherein parsing information from the notification fragment includes parsing an attribute identifying a duration for which a message is directly integrated into the video component forming the service (Yang, ¶3210).    
As to claim 15, see the rejection of claim 1.
As to claim 16, see the rejection of claim 2.
As to claim 17, see the rejection of claim 3.
As to claim 18, see the rejection of claim 4.
As to claim 19, see the rejection of claim 5.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Kitahara, Yang, Pugel  and Simon as applied to claim 2, 10 and 17 above, and further in view of U.S. Patent Pub. No. 2016/0198240 A1 to Kim et al (“Kim”).

As to claim 6, Kitahara, Yang, Pugel and Simon teaches the method of claim 2,  Kitahara, Yang, Pugel and Simon does not teach wherein the one or more syntax elements includes an attribute identifying a flag indicating an on or off state for a message directly integrated into a video component for the particular service.   Kim teaches wherein the one or more syntax elements includes an attribute identifying a flag indicating an on or off state for the message directly integrated into a video component for the particular service (¶0518). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the message Kitahara, Yang, Pugel  and Simon with Kim.  The suggestion/motivations would be to indicate the state of the broadcast signal.

As to claim 14, Kitahara, Yang and Pugel teaches the method of claim 10, Kitahara, Yang and Pugel does not teach wherein parsing information from the notification fragment includes parsing an attribute identifying a flag indicating an on or off state for a message directly integrated into a video component forming the service.    Kim teaches wherein parsing information from the notification fragment includes parsing an attribute identifying a flag indicating an on or off state for a message directly integrated into a video component forming the service (Kim, ¶0518). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the message Kitahara, Yang, Pugel  and Simon with Kim.  The suggestion/motivations would be to indicate the state of the broadcast signal.

As to claim 20, see the rejection of claim 6.

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        2421       



/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421